NOTE: This disposition is nonprecedential.

    United States Court of Appeals for the Federal Circuit

                                      2007-1578


   SUMITOMO MITSUBISHI SILICON CORPORATION (also known as Sumco),
       and SUMCO USA CORPORATION (also known as Sumco USA),

                                                       Plaintiffs-Appellants,

                                           v.

                      MEMC ELECTRONIC MATERIALS, INC.,

                                                       Defendant-Appellee.

      R. Terrance Rader, Rader, Fishman & Grauer PLLC, of Bloomfield Hills,
Michigan, argued for plaintiffs-appellants. With him on the brief were Linda Dupont
Mettes and Leigh C. Taggart.

      Robert M. Evans, Jr. Senniger Powers LLP, of St. Louis, Missouri, argued for
defendant-appellee. With him on the brief were David W. Harlan and Marc W.
Vander Tuig.

Appealed from: United States District Court for the Northern District of California

Judge Saundra Brown Armstrong
                        NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                         2007-1578



       SUMITOMO MITSUBISHI SILICON CORPORATION (also known as Sumco),
           and SUMCO USA CORPORATION (also known as Sumco USA),

                                                         Plaintiffs-Appellants,

                                              v.

                        MEMC ELECTRONIC MATERIALS, INC.,

                                                         Defendant-Appellee.


Appeal from United States District Court for the Northern District of California in Case
No. 05-CV-2133, Judge Saundra Brown Armstrong.

                             ___________________________

                               DECIDED: December 5, 2008
                             ___________________________


Before NEWMAN, PLAGER, and SCHALL, Circuit Judges.

PER CURIAM.

        The court concludes that jurisdiction of this appeal is properly with the Federal

Circuit, for the right to relief depends on resolution of a substantial question of patent

law.

        On the merits, in accordance with Federal Circuit Rule 36 we summarily affirm

the district court’s judgment.